Citation Nr: 1115956	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel  


INTRODUCTION

The Veteran served on active military duty from January 1946 to November 1947.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a April 2008 RO rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied a claim of service connection for bilateral hearing loss.  

This claim was remanded for further development in October 2010.  

In January 2011, the Board sent the Veteran's claims file for a Veteran's Health Administration (VHA) opinion.  As the Board is granting the claim for service connection for bilateral hearing loss in full, there is no need to provide notice of the opinion; there is no prejudice to the Veteran in proceeding with the adjudication of the claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

FINDING OF FACT

Resolving all doubt in the Veteran's favor, bilateral sensorineural hearing loss had its onset during active service.  


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether the notice and development requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied for the Veteran's claim for service connection for bilateral hearing loss, the Board concludes that the law does not preclude it from adjudicating the Veteran's claim.  The Board is taking action favorable to the Veteran by granting the claim for service connection.  A decision at this point poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The agency of original jurisdiction (AOJ) will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See, 38 U.S.C.A. § 5107(b) (West 2002).  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  38 C.F.R. § 3.102 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the service origin of a disability such doubt will be resolved in favor of the claimant.  Id.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Id.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  Id.  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2010), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

In addition to the above, service connection for sensorineural hearing loss may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

The Board finds that service connection for bilateral hearing loss is warranted because the evidence is in equipoise.  This determination is based on the competent and credible statements of the Veteran and the medical opinion evidence in the file.  

In the Veteran's June 2009 appeal, the Veteran stated that he was on the USS Topeka while in service and that live round exercises were performed on the ship.  He essentially stated he had duties on the ship that exposed him to significant acoustic trauma and that hearing conservation and safety measures were not adequate.  

The Veteran was given a 15/15 for both ears on a whispered voice test upon enlistment in January 1946.  At separation in November 1947, he got a 15/15 for both ears again on a whispered voice test and a 15/15 for a spoken voice test.  An August 1946 record shows the Veteran was a crew messman.  

An October 2002 VA record shows an assessment of hearing impairment.  In a May 2003 VA audiology record, the Veteran reported he had hearing loss since 1946 and that it has been getting worse in both ears.  He reported that he served as a boatsman and a "gunnery."  He stated his military noise exposure included 6-inch guns and number two turrets.  His post-military noise exposure included working around motors while he was employed in a supermarket.  Audiogram results are reported below.  


HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
50
80
95
LEFT
20
40
60
80
90

The hearing loss was described as mild to profound above 250 Hertz and mild to severe above 500 Hertz.  Word recognition scores were good in the right ear and fair in the left at conversational speech levels.  The audiologist stated that the results supported a sensorineural hearing loss bilaterally which was most likely attributed to "noise exposure."  

In December 2010, Dr. Keyser, Ph.D., sent a letter in support of the Veteran.  Dr. Keyser stated in his letter that he is a neurophysiologist and the Veteran's stepson.  He referenced the fact that the Veteran was in declining health and could not travel to the VA medical center for an examination.  Dr. Keyser asserted that the Veteran already had an examination for his hearing at the VA medical center in another city.  Dr. Keyser claimed that the VA physician there suggested the Veteran file a claim for service connection for hearing loss.  

Dr. Keyser summarized the requirements for service connection and said that the evidence established that hearing protection in the military was not adequate or enforced; the origin of the hearing loss must be from service.  The Veteran currently had diagnosed hearing loss.  Dr. Keyser concluded: "Given [the Veteran's] total and complete lack of exposure to hazardous noise environments following his service to country to the present day it is reasonable and justifiable to link his hearing loss to military exposures."  

Due to the fact that Dr. Keyser's opinion did not take into account the Veteran's report of being exposed to motors after service, the Board sent the claims file for a VHA opinion in January 2011.  In March 2011, an opinion was completed.  The VA audiologist accurately summarized the information in the claims file after a review, noting that there was no formal audiometry from service in the file (none was available).  

The VA audiologist found that it was at least as likely as not that some portion of the current high frequency hearing loss was caused by or due to military noise exposure.  The audiologist noted that without a measurement, high frequency hearing loss could not be ruled out at the end of service; the degree of any incurrence or aggravation was uncertain.  The audiologist also stated that Veteran provided a history of military noise exposure with inadequate hearing conservation measures.  

On the other hand, the Veteran's account of gradual decline in hearing since service suggested that at least some component of the hearing loss was due to age-related hearing loss.  Also, it was not possible, given the current information, to specify the degree to which other factors such as occupational noise exposure, had contributed to hearing loss.  The audiologist stated that the Veteran's admitted occupational noise exposure of working around motors while he was employed in a supermarket may have compounded the hearing loss.  

Resolving all doubt in the Veteran's favor, the Board finds that the evidence is in equipoise.  The Veteran is competent to attest to hearing loss because it is something that affects one of his five senses and something he personally experiences.  See, Barr, 21 Vet. App. 303 and 38 C.F.R. § 3.159(a)(2).  The Board also finds the Veteran to be mostly credible in his statements regarding his hearing loss, although he was less than forthcoming about a history of occupational noise exposure to the Board directly.  Caluza, 7 Vet. App. 498.  Still, the Veteran's statements are probative and are assigned some weight.  

In coming to a determination on this claim, the Board finds the opinion of the VA audiologist to be both competent and credible.  The audiologist is a specialist who showed the entire file was reviewed, accurately assessed the issue at hand, and explained the rationale for the conclusion reached.  The opinion is assigned high probative value and is assigned great weight.  

Dr. Keyser's opinion was less competent than the other evidence because it did not demonstrate what he personally observed and did not take into account all available evidence-namely that the Veteran had been subject to occupational noise exposure after service.  Barr, 21 Vet. App. 303.  There is no information to suggest that Dr. Keyser's evidence was not credible.  His letter was somewhat probative but is assigned less weight.  

The Board finds that the benefit of the doubt rule is for application here.  Resolving doubt in the Veteran's favor, bilateral sensorineural hearing loss had its onset in service and service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


